SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of CHECK THE APPROPRIATE BOX: { } Preliminary Information Statement { } Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)) {X } Definitive Information Statement BIO- MATRIX SCIENTIFIC GROUP, INC. (Name of Registrant as Specified In Its Charter) PAYMENT OF FILING FEE (Check The Appropriate Box): {x} No fee required. { } Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: Common Stock Preferred Stock 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A in aggregate cash to be received by Registrant (rule 240.0-11(c)(2)). 4) Proposed maximum aggregate value of transaction: { } Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule, or Registration Statement No.: 3) Filing Party: 4) Date Filed: BIO MATRIX SCIENTIFIC GROUP, INC. 8885 Rehco Road, San Diego, California 92121 San Diego, California 92121 June 11, To Our Stockholders: This information statement is provided on or aboutJune 11, 2008 by Bio-Matrix Scientific Group, Inc., a Delaware corporation (“We”, “Us”, “Our” or the “Company”), to holders of our outstanding shares of common and preferredstock pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended.The purpose of this information statement is to inform our stockholders that our board of directors (the “Board”) has recommended and a majority of our stockholders have voted in favor ofamending the Certificate of Incorporation of the Company to permit the following actions: A. To grant the full authority permitted by law to the Board of the Company to issue, from time to time,multiple series of Preferred Stock and the number of shares constituting each such series and to fix by resolution full or limited, multiple orfractional, or no voting rights, and such designations, preferences, qualifications, privileges, limitations, restrictions, options, conversion rights and other special or relative rights of any series of the Preferred Stock that may be desired. And, subject to the limitation on the total number of shares of Preferred Stock which the Corporation has authority to issue , the Board of Directors is also authorized to increase or decrease the number of shares of any series, subsequent to the issue of that series, but not below the number of shares of such series then outstanding. B. To grant the full authority permitted by law to the Board of the Company to issue, from time to time,multiple series of Common Stock and the number of shares constituting each such series and to fix by resolution full or limited, multiple orfractional, or no voting rights, and such designations, preferences, qualifications, privileges, limitations, restrictions, options, conversion rights and other special or relative rights of any series of the Common Stock that may be desired. And, subject to the limitation on the total number of shares ofCommon Stock which the Corporation has authority to issue , the Board of Directors is also authorized to increase or decrease the number of shares of any series, subsequent to the issue of that series, but not below the number of shares of such series then outstanding. The abovementioned amendments will become effective upon filing of a Certificate of Amendment of Certificate of Incorporation with the Delaware Secretary of State.
